374 S.C. 164 (2007)
648 S.E.2d 582
In the Matter of O. Doyle MARTIN, Respondent.
Supreme Court of South Carolina.
June 27, 2007.

ORDER
Respondent was suspended on June 25, 2007, for a period of six months, retroactive to November 8, 2006. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
PLEICONES, J., not participating.